Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 12 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 7 are allowable because, 
although Muraki discloses a display device (Figure 8, #300 and [0113] “Various types of electronic apparatuses on which the display device is mounted can be envisioned as specific examples of the electronic apparatus 300”), comprising: 
a display panel including a plurality of data lines and a plurality of gate lines, and a plurality of pixel switches and a plurality of pixel units provided in a matrix at intersections of the plurality of data lines and the plurality of gate lines [0022]; 
a display controller configured to output a video data signal (Figure 1, #310 [0020] “The display driver 100 displays an image corresponding to display data in an electro-optical panel 200 by driving the electro-optical panel 200 based on the display data transmitted from a processing device 310. The display data may also be referred to as image data”); 
a gate driver configured to supply a gate signal that controls the pixel switch to be on to the plurality of gate lines (Figure 1, #132); and 
a plurality of source drivers arranged in an extension direction of the gate lines (Figure 1, the combination of #s 110, 115, 160, 150 and 131), each of which receives the video data signal from the display controller (Figure 1, arrows from #310 to #110 via #180), and generate a gradation voltage signal to be supplied to each of the plurality of pixel units based on the video data signal ([0024] “The data line drive circuit 131 includes a plurality of amplifier circuits. Each amplifier circuit outputs a data voltage to a corresponding data line by amplifying or buffering an output voltage of a D/A converter circuit 150”), 
wherein each of the plurality of source drivers (Figure 1, the combination of #s 110, 115, 160, 150 and 131) comprises: 
a data processing unit configured to detect that an abnormality has occurred in communication with the display controller (Figure 1, #115) and share an abnormal state sharing signal indicating whether an abnormality has occurred ([0044] “When the error detection circuit 115 detects an error, the error detection signal EDET is activated.”) in communication with the display controller in each of the plurality of source drivers with other source drivers ([0048] “when a display driver is mounted in an on-board device, there is a risk that an error frequently occurs in the display driver due to EMI (Electro Magnetic Interference) and the like”), and 
when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller,  the display is repeatedly turned off ([0048] “… if an error occurs frequently and the display system is reset frequently, the display is repeatedly turned off, and an appropriate display cannot be performed”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest each of the plurality of source drivers supplies a gradation voltage signal corresponding to predetermined gradation data different from a gradation voltage signal based on the video data signal to each of the plurality of pixel units when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller.

Claims 2 through 6 and 8 through 12 are allowable for being dependent upon independent claims 1 and 7.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622